DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beica et al. (RO 122061B1).

	With respect to claim 1, Beica et al. teaches in Fig. 3 a system for determining a physical property of a sample, the system comprising: a temperature-controllable chamber (B) comprising: a platform (4) having an opening (i.e. a drilled opening [0044], α) therethrough; and a viewport (i.e. a window) in a bottom of the chamber (B, as seen in Fig. 3); a camera (D), wherein the camera (D) is configured to capture a plurality of images [0063] of a sample (A) positioned on the platform (4) over the opening (as seen in Fig. 3); a temperature control system (F) in communication with the chamber (B) and configured to modulate a temperature [0063] within the chamber (B); and a measurement and control system (E) in communication with the camera (D) and configured to characterize one or more physical property of the sample (as dependent on the sample itself, for examiner Beica et al. teaches the physical property being birefringence) based on the plurality of images [0068]. 
	Beica et al. remains silent regarding the camera being positioned beneath the chamber. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the camera such that the camera is positioned beneath the chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
	The method steps of claim 9 are performed during the operation of the rejected system of claim 1.

	With respect to claim 2, Beica et al. teaches the system wherein the chamber comprises a secondary viewport (i.e. a top window) arranged on a side (i.e. top side) of the chamber (B).

	With respect to claim 5, Beica et al. teaches the system wherein the controller (D) is configured to apply a digital image correlation technique (i.e. an image processing algorithm [0084]) to characterize the one or more physical property of the sample (A) based on the plurality of images [0090].
The method steps of claim 16 are performed during the operation of the rejected system of claim 5.
	With respect to claim 6, Beica et al. teaches the system comprising a camera controller (i.e. a portion of E) connected to the camera (D) and configured to control acquisition (i.e. sampling) of the plurality of images [0089].

	With respect to claims 7 and 10, Beica et al. teaches the system and method wherein the sample (A is capable of) comprises a component produced by large area extrusion deposition additive manufacturing (as how the sample is manufacture does not further define the system or method for determining a physical property of a sample itself and reads as an intended use limitation, where the system taught by Beica et al. is capable of performing).

	With respect to claim 11, Beica et al. teaches the method wherein the chamber (B) comprises a platform (4) having an opening (α) therethrough; and wherein positioning the sample (A) in the chamber (B) comprises positioning the sample (A) on a platform (4) over the opening (α).
	
	With respect to claim 13, Beica et al. teaches the method wherein capturing the plurality of images [0090] of the bottom surface of the sample (A) comprises: setting a temperature inside the chamber to a first temperature [0041]; capturing one or more first images at the first temperature [0042]; changing the temperature within the chamber to a second temperature [0043]; and capturing one or more second images at the second temperature (i.e. repeating steps g-h [0043]).

Claims 3, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beica et al. (RO 122061B1) in view of Kaneko et al. (WO 2016/185776A1).

With respect to claim 3, Beica et al. teaches a lighting element (7), but remains silent regarding wherein the chamber (B) comprises one or more interior lighting elements positioned about the opening in the platform.
Kaneko et al. teaches glass (1) with lighting elements (2).  It would have been obvious to one of ordinary skill in the to replace the light of Beica et al. such that the bottom window of Beica contains the light elements taught by Kaneko et al. because such a modification simplifies the system of Beica et al. while improving the imaging quality of the camera, [0042].

With respect to claim 4, Beica et al. as modified by Kaneko et al. teaches wherein the one or more interior lighting elements (i.e. of Kaneko) is positioned inside the chamber (B of Beica et al. as the bottom window has been modified to include the light elements taught by Kaneko) beneath the platform (of Beica et al).

With respect to claim 12, Beica et al. teaches a lighting element (7), but remains silent regarding comprising illuminating the bottom surface of the sample using one or more interior lighting elements positioned inside the chamber.
Kaneko et al. teaches glass (1) with lighting elements (2).  It would have been obvious to one of ordinary skill in the to replace the light of Beica et al. such that the bottom window of Beica contains the light elements as taught by Kaneko et al. illuminating the bottom surface of the sample (A of Beica et al.) using one or more interior lighting elements of Kaneko et al. positioned inside the chamber of Beica et al. because such a modification simplifies the system of Beica et al. while improving the imaging quality of the camera, [0042].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beica et al. (RO 122061B1) in view of Yamada (JP 2014-035251A).

With repsect to claim 8, Beica et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the one or more physical property comprises a linear coefficient of thermal expansion of the sample.
Yamada teaches a similar system that measures a physical property comprises a linear coefficient of thermal expansion of a sample [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Beica et al. to measure the thermal expansion of the sample as taught by Yamada because such a measurement is performed contactless [0001], thereby improving the measuring aspects of Beica et al.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beica et al. (RO 122061B1) in view of Kehoe et al. (WO 2004015368A1).

With respect to claim 14, Beica et al. teaches all that is claimed in the above rejection of claim 9, but remains silent regarding wherein characterizing one or more physical property of the sample based on the plurality of images comprises: comparing the one or more second images against the one or more first images to generate associated strain data; and determining a linear coefficient of thermal expansion based on a relationship between the associated strain data and a difference between the first temperature and the second temperature. 
Kehoe et al. teaches a similar method that includes characterizing one or more physical property of a sample (i.e. thermal expansion, lines 7-9, page 1) based on a plurality of images (used for digital image correlation), lines 31-32, page 4) comprises: comparing the one or more second images against the one or more first images (Step 7, page 15, lines 31-30) to generate associated strain data (page 13, lines 7-12 and Step 7); and determining a linear coefficient of thermal expansion (Step 7) based on a relationship between the associated strain data and a difference between the first temperature and the second temperature (page 19, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Beica et al. to include the image comparison analytics as taught by Kehoe et al. because Kehoe et al. teaches such a step provides stability in the system, thereby improving measurement precision, page 11 lines 6-11.

With respect to claim 15, Beica et al. teaches wherein comparing the one or more second images against the one or more first images comprises: generating a first set of strain data with respect to a first reference axis (via the first image on axis, as taught by Kehoe et al.); and generating a second set of strain data (via the second image off axis) with respect to a second reference axis (off axis) that is perpendicular to the first reference axis (i.e. on axis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalms et al. (DE 10 2019001902A1) which teaches a chamber in which the additive manufacturing is performed on the built-up surface area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853